Memorandum Opinion of January 10, 2008, Withdrawn; Petition for Writ of
Mandamus Denied and Memorandum Opinion filed March 6, 2008







 
Memorandum
Opinion of January 10, 2008, Withdrawn; Petition for Writ of Mandamus Denied
and Memorandum Opinion filed March 6, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00005-CV
____________
 
IN RE NEXT FINANCIAL GROUP, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




On
January 9, 2008, relator, NEXT Financial Group, Inc., filed a
petition for writ of mandamus and a motion for emergency relief.[1] 
See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator ask this court to compel the Honorable Ken Wise, presiding judge of the
152nd District Court of Harris County, to vacate his order of November 19,
2007, denying relator=s motion to compel arbitration and to enter an order granting
the motion to compel.  On February 14, 2008, real party in interest, Michael
Clements, filed a response to the petition.  On February 25, 2008, relator
filed a reply to the response.
Relator
has not established its entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we lift the stay of trial court proceedings and deny
relator=s petition for writ of mandamus.   
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 6, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Boyce.
 




            [1]  The petition
filed on January 9, 2008, failed to contain a proper verification of factual
statements in the petition.  On January 10, 2008, the court issued an opinion,
denying relief based on the procedural defect.  On January 14, 2008, relator
filed a motion to reconsider and presented a proper verification of the
petition.  On January 18, 2008, the court granted the motion to reconsider and
entered an order, granting relator=s
motion for temporary relief.  This order stayed all proceedings in the trial
court.